Citation Nr: 0824142	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to referral for extraschedular consideration 
of a rating higher than 30 percent for vestibular dizziness.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active duty service from December 1978 to 
January 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for vestibular 
dizziness and assigned an initial 10 percent evaluation 
effective from February 11, 2002.  The veteran perfected an 
appeal of the initial rating.  This appeal also arises from a 
March 2007 rating decision which denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  

In a September 2007 decision, the Board granted a 30 percent 
rating, effective February 11, 2002, and remanded the case to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for extraschedular consideration.  The AMC 
reviewed the case, denied submission for extraschedular 
consideration, and returned the case to the Board for further 
appellate review.

For the reasons set forth below the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The applicable rating criteria for vestibular dizziness 
adequately contemplates the veteran's disability picture as 
shown by the probative evidence of record.

2.  The preponderance of the probative evidence shows the 
veteran's vestibular dizziness disability picture is not so 
exceptional that the available rating schedules are 
inadequate to address it.



CONCLUSION OF LAW

The requirements are not met for referral for extraschedular 
consideration for vestibular dizziness.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  A December 2007 rating 
decision executed the September 2007 Board decision noted in 
the Introduction.  The December 2007 Supplemental Statement 
of the Case informed the veteran of the criteria for 
extraschedular consideration, and how ratings and effective 
dates are assigned.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
while on remand.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Analysis

As noted above, the threshold question is whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  38 C.F.R. 
§ 3.321(b)(2)(1); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  A three-step test is applied to determine whether a 
claimant is entitled to referral for extraschedular 
consideration:

The threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected 
disability are inadequate, a task performed either by 
the RO or the Board (if an appeal is filed) [citations 
omitted].  Therefore, initially, there must be a 
comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the 
rating schedule for that disability.  Under the 
approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and 
symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  See VA Gen. Coun. Prec. 6-1996 
(Aug. 16, 1996), para. 7 (when service-connected 
disability affects employment "in ways not contemplated 
by the rating schedule" § 3.321(b)(1) is applicable).  
However, in the second step of the inquiry, if the 
schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and 
is found inadequate, the RO or Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided 
by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two 
steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that 
picture has attendant thereto related factors such as 
marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.

Thun v. Peake, No. 05-2066, slip opn. at 5 (U.S. Vet. App. 
April 23, 2008).

The evidence of record shows the veteran's disability picture 
does not meet the threshold trigger.  His vestibular 
dizziness is one of a number of extensive residuals of an in-
service hang gliding accident.  As noted in the Introduction, 
the Board's September 2007 decision allowed the maximum 
rating of 30 percent for that disability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045; § 4.87, Diagnostic Code 6204.  
Diagnostic Code 8045 provides that post-brain trauma 
disorders are rated under the diagnostic code for the 
symptomatology concerned with citation of a hyphenated 
diagnostic code.  See 38 C.F.R. § 4.27 (A hyphenated code is 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation).

The June 2003 fee-basis examination report noted that 
examination of the veteran's ears included a vestibular test, 
during which a warm rinse showed distinct signs of 
disinhibition.  His tendency towards dizziness was noted by 
the examiner.  The October 2006 fee-basis examination report 
noted that walking tests revealed walking and standing 
ataxia.  Thus, the veteran's primary symptoms include chronic 
staggering and dizziness.

Diagnostic Code 6204 specifically addresses peripheral 
vestibular disorders, and the maximum rating of 30 percent is 
allowable for dizziness and occasional staggering.  38 C.F.R. 
§ 4.87.  The Board finds the rating criteria describe the 
disability level and symptomatology of the veteran's 
disability.  Thus, his disability picture is contemplated by 
the rating schedule.  38 C.F.R. § 3.321(b)(2); Thun.

Accordingly, the Board finds no basis on which to disagree 
with determination that the veteran's disability picture is 
not so unusual or exceptional so as to merit a referral to 
the Under Secretary for Benefits, or the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1); Thun; Bagwell, 9 
Vet. App. at 338-39; Floyd, 9 Vet. App. at 95.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to referral for extraschedular consideration is 
denied.


REMAND

In March 2007 correspondence the RO informed the veteran that 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
was denied.  In February 2008, the veteran expressed 
disagreement with that denial.  Consequently, the RO must 
issue to him a statement of the case on this matter.  
Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of entitlement 
to a total disability evaluation based on 
individual unemployability due to service 
connected disorders.   If, and only if, 
the veteran submits a timely substantive 
appeal addressing this issue should it be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


